*n
                                       Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K, FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE                        (2^
                                           MarcM;2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-03-00461 -C V
         Trial Court Case Number:     GV200906

Style:    Office of Public Utility Counsel; and Cities of Abilene, San Angelo and Vernon/Public
          Utility Commission of Texas; AEP Texas North Company, f/k/a West Texas Utilities
          Company and WTU Retail Energy, L.P., f/k/a Mutual Energy WTU, L.P.
          v. Public Utility Commission of Texas/Office of Public Utility Counsel; Cities of
          Abilene, San Angelo and Vernon


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         SEALED: Joint Exhibit 1 (23 envelopes contained in one binder).




                                                      Very truly yours,


                                                        frn
                                                     Jeffrey D. Kyle, Clerk

                                                         Hied in The District Court
                                                          ofTravis County, Texas
                                                               MAR 12 2015                  lAO
                                                        At
                                                                                       M,
                                                        Velva L. Price, District Clerk